Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62/624,930 dated 02/01/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019 and 05/21/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Regarding claims 1, 12 and 16, the limitation of (claim 1 being representative) receiving the log file from coupled to the implantable blood pump; automatically analyzing the log file; automatically extracting data from the log file; and generating a report displaying the extracted data within a period of time between one to ten minutes as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a controller and a remote device, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a controller and a remote device, the claims encompass analyzing and filtering log file data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1, 12 and 16 recite the additional elements a controller. Claims 16 and 19 recite the additional element of a remote device. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a controller and a remote device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-11, 13-15 and 17-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “and generating a report displaying the extracted data within a period of time between one to ten minutes The Claim is indefinite because it is unclear if (1) the report is generated between 1-10 minutes of receiving the data of if (2) the report just includes data in the range of 1-10 minutes. Examiner suggests clarifying the use of 

Claims 4 and 20 recite “…the log files include a data log file, an alarm log file, and an event log file.” The claims are indefinite because only one log file was previously recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 6, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), and in further view of Breitenstein US (2011/0077972).

REGARDING CLAIM 1
	Brown discloses a method of automatically analyzing log file data from a log file of an implantable blood pump, the method comprising: receiving the log file from a controller coupled to the implantable blood pump ([0019] teaches an implantable blood pump system and [0004] teaches a blood pump controller (interpreted by examiner as a controller coupled to an implantable blood pump) [0047] teaches receiving logged data at a remote processor (interpreted by examiner as receiving the log file from a controller coupled to the implantable blood pump)); automatically analyzing the log file ([0046] and [0048] teaches a processor and instruction and comparing data (comparing is interpreted by examiner as analyzing)); 

Brown does not explicitly disclose, however Colvin discloses:
automatically extracting data from the log file (Colvin at [0025] teaches data can be extracted from a database (interpreted as the stored log file)); and generating a report displaying the extracted data (Colvin at [0022] teaches generating, by an apparatus, a report by parsing and processing data from log file and displaying content of a report. [0171] teaches viewing a report generated by apparatus. [0172] teaches log file includes time stamp parameters (interpreted by examine as generating a report displaying extracted data).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Brown with teaching of Colvin since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the method of the primary reference to incorporate extracting data from log file and generating a report displaying log file, as found in the secondary reference, in order to gain the commonly understood benefits of such extracting and generating report. This update would be accomplished with no unpredictable results.


Brown and Colvin do not explicitly disclose, however Breitenstein discloses:
Generating report within a period of time between one to ten minutes (Breitenstein at [0008] teaches updating a report on a real-time basis. The real-time basis may be at least as frequent as every five minutes. (interpreted by examiner as generating report within a period of time between one to ten minutes))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown and Colvin to incorporate generating a report with a time period as taught by Breitenstein, with the motivation of analyzing and managing health care referral networks; and offers dynamic, ad-hoc quality reporting capabilities. (Breitenstein at [0006]).

Alternatively and assuming that Breitenstein does not explicitly teach the recited timeframe(s), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to produce the report of Brown and Colvin within any timeframe (such as that taught by Breitenstein) given the finite number of timeframes for which to generate a report (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick a timeframe between one and ten minutes for producing a report and incorporate it into the system of Brown and Colvin since there are a finite number of identified, predictable potential solutions (i.e., timeframes for producing a report) to the recognized need (timely report production) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

 REGARDING CLAIM 2
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin further discloses:
(Colvin at [0027] teaches extracting parameters (interpreted by examiner as the extracted data includes a plurality of parameters)) 

Colvin and Breitenstein do not explicitly disclose, however Brown further discloses:
plurality of blood pump parameters (Brown at [0017] teaches first and second parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

REGARDING CLAIM 6
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, further comprising transmitting the report to a clinician in a remote location (Colvin at [0167] teaches sending the report for analysis by personnel at LAN 412 (interpreted by examiner as transmitting the report to a clinician in a remote location))

REGARDING CLAIM 7
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin further discloses:
(Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report. [0027] teaches extracting parameters. [0029] teaches parameters from patient database (interpreted by examiner as the generated report includes a plurality of patient parameters) [0075] teaches heart rate of a patient (interpreted by examiner as the plurality of patient parameters including at least one of a group consisting of a heart rate trend)).

REGARDING CLAIMS 12 and 16
Claims 12 and 16 are analogous to Claim 1 thus Claims 12 and 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Brown further teaches remote device (Brown at [0019] teaches remote device)

REGARDING CLAIM 18
Claim 18 is analogous to Claim 2 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972) and in further view of Maierhofer (US 2017/0312411).

REGARDING CLAIM 3
Brown, Colvin and Breitenstein disclose the limitation of claim 2.
Colvin and Breitenstein do not explicitly disclose, however Brown further discloses:
blood pump parameters from the log file (Brown at [0017] teaches parameters of blood pump (interpreted by examiner as blood pump parameters from a log file))

Brown, Colvin and Breitenstein do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 2, further comprising: determining a plurality of expected blood pump parameters; and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters (Maierhofer at [0007] teaches determining a measured values or measured parameters and teaches comparing measured values with expected values (interpreted by examiner as compare the plurality of expected parameters to a plurality of parameters) corresponding to parameters. [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as and using a blood pump trend analysis to compare the plurality of expected blood pump parameters to a plurality of blood pump parameters)).

 at [0006]).

REGARDING CLAIM 19
Claim 19 is analogous to Claim 3 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.
Brown further teaches remote device (Brown at [0019] teaches remote device)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in view of Maierhofer (US 2017/0312411) and in further view of Ben-David US (2008/0161894).

REGARDING CLAIM 11
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown, Colvin and Breitenstein do not explicitly disclose, however Maierhofer further discloses:
The method of Claim 1, further comprising: automatically analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of (Maierhofer at [0008] teaches values associated with blood pump and [0025] teaches a trend analysis of the compared data (interpreted by examiner as analyzing a plurality of pump parameters; generating a pump parameter trend analysis using the plurality of pump parameters); 
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin and Breitenstein to incorporate blood pump trend analysis as taught by Maierhofer, with the motivation of providing a possibility to be able to determine causes for the deviation of one or more device settings and/or for the deviation of one or more user preset values from an expected value (Maierhofer at [0006]).
Brown, Colvin, Breitenstein and Maierhofer do not explicitly disclose, however Ben-David discloses:
and determining a circadian cycle (Ben-David [0685] teaches determining circadian cycle).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin, Breitenstein and Maierhofer to incorporate determining circadian cycle as taught by Ben-David, with the motivation of treating subjects by application of electrical signals to a selected nerve or nerve bundle, and stimulating the vagus nerve for treating heart conditions. (Ben-David at [0003]).

Claims 4, 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972) and in further view of Kitamoto (US 2003/0023340).

REGARDING CLAIM 4
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin further discloses:
The method of Claim 1, wherein the log files include a data log file (Colvin at [0022] teaches data of a log file (interpreted by examiner as data log file))

Brown, Colvin and Breitenstein do not explicitly disclose, however Kitamoto further discloses:
wherein the log files include an alarm log file, and an event log file (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin and Breitenstein to incorporate alarm and event log files as taught by Kitamoto, with the motivation of determining when the substrate processing apparatus causes a failure, hence the cause of the failure can be analyzed by referring to the contents recorded in the log files recorded in advance of the failure (Kitamoto at [0011]).

REGARDING CLAIM 5
Brown, Colvin, Breitenstein and Kitamoto disclose the limitation of claim 4.
Brown, Breitenstein and Kitamoto do not explicitly disclose, however Colvin further discloses:
The method of Claim 4, further comprising dividing the report into a plurality of sections, each of the plurality of sections including information extracted from one from the group consisting of the data log file, (Colvin at [0022] teaches generating a report from data of a log file and at [0171] teaches parsing data from a log file and to generate a displayable report summarizing actions of a set of digital characters and/or of digital characters individually. A page (form) of a report can break down and summarize actions recorded in a log file, by digital character and/or by action category (interpreted by examiner as a report capable of having plurality of sections (summarizing actions) including data log file)).

Brown, Colvin and Breitenstein do not explicitly disclose, however Kitamoto further discloses:
the alarm log file, and the event log file (Kitamoto at [0011] and [0080] teach log file associated with events (interpreted by examiner as event log file) and at [0084] teaches alarm log is al log file (interpreted by examiner as alarm log file)).



REGARDING CLAIMS 15 and 20
Claims 15 and 20 are analogous to Claim 5 thus Claims 15 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972) and in further view of Su (US 2014/0073890).

REGARDING CLAIM 8
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin further discloses:
wherein the generated report includes a plurality of parameter (Colvin at [0025] teaches extracting data from a database and at [0022] teaches generating a report [0027] teaches extracting parameters (interpreted by examiner as report includes a plurality of parameter))

Colvin and Breitenstein do not explicitly disclose, however Brown further discloses:
plurality of blood pump parameters (Brown at [0017] teaches first and second parameters of blood pump (interpreted by examiner as plurality of blood pump parameters))

 do not explicitly disclose, however Su further discloses:
The method of Claim 1, a plurality of waveforms each corresponding to a parameter (Su at [0034] teaches using waveform to determine a parameter (interpreted by examiner as a plurality of waveforms each corresponding to a parameter)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin and Breitenstein to incorporate waveforms corresponding to a parameter as taught by Su, with the motivation of determining e a fluid responsiveness parameter representative of fluid responsiveness of the patient using the respiratory responsiveness waveform. (Su at [0011]).

REGARDING CLAIM 17
Claim 17 is analogous to Claim 8 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 

REGARDING CLAIM 14 
Claim 14 is analogous to Claim 8 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8. 
(Su at [abstract] teaches isolating a portion of the mixed waveform (interpreted by examiner as isolating a portion of at least one of the plurality of waveforms))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972), in further view of Luciano (US 2009/0177279).

REGARDING CLAIM 9
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Colvin do not explicitly disclose, however Breitenstein further discloses:
The method of Claim 1, wherein the generated report includes a highlighted region displaying a graph (Breitenstein at [0011] teaches report may include graph, see also figure 2b (report includes a highlighted region displaying a graph))

Brown, Colvin and Breitenstein do not explicitly disclose, however Luciano further discloses:
a normal pulsatility graph and an abnormal pulsatility graph (Luciano at [0008] teaches a waveform such that the pulsatility is in a normal range and a schematic illustrating abnormal pulsatility (interpreted by examiner as a normal pulsatility graph and an abnormal pulsatility graph)).


It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Brown, Colvin and Breitenstein to incorporate a graph showing normal and abnormal pulsatility as taught by Luciano, with the motivation of treating several diseases and/or conditions characterized by altered/abnormal intracranial compliance, cerebral blood flow and/or intracranial pressure pulsatility/waveform, including hydrocephalus, stroke, dementia and migraine headaches, vasospasms, congestive heart failure, cardiopulmonary bypass or carotid endarterectomy. (Luciano at [Abstract]).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2016/0166211), in view of Colvin US (2007/0238085), in view of Breitenstein US (2011/0077972) and in further view of Jacob (US 2014/0379383).

REGARDING CLAIM 10
Brown, Colvin and Breitenstein disclose the limitation of claim 1.
Brown and Breitenstein do not explicitly disclose, however Colvin discloses:
The method of Claim 1, further comprising generating the report after receipt of the log file (Colvin at [0025] teaches data can be extracted from a database and at [0022] teaches generating a report from log file and displaying content of a report (interpreted by examiner as generating the report after receipt of the log file)).

 do not explicitly disclose, however Jacob further discloses
generating the report within one to five minutes (Jacob at [0013] teaches crating report within approximately 5 minutes or less (interpreted by examiner as generating the report within one to five minutes))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Brown, Colvin and Breitenstein with teaching of Jacob since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the method of the primary, secondary and third reference to incorporate generation of a report within five minutes, as found in the fourth reference, in order to gain the commonly understood benefits of reducing processing time. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 13
Claim 13 is analogous to Claim 10 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wilt (US 2014/0299544) teaches Blood treatment system and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626                           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626